UATTIMORE, J.
Appellant was convicted in the district court of McLennan county of burglary, and given two years in the penitentiary.
The record is before us without statement of facts or bill of exceptions. It appears that when the case was called,for trial appellant pleaded guilty and was given the minimum sentence in this and three other cases which are also now before us, and that all of said sentences were made concurrent. Later another attorney appeared and filed a motion for new trial in 'each of said casos, the ground of which appears to be that appellant was a juvenile, lacking some months of being 17 years old at the time of his trial, and that, while in the opinion of appellant’s former lawyer it was better for him to plead guilty to the felony charges and serve concurrent terms, amounting in all to two years, in 'the penitentiary, it is now the belief of his other attorney, and apparently of appellant himself, that it would be better for him to plead his juvenility and be sent to the Juvenile Training School at Gatesville. '
 No fraud upon appellant is claimed. The judgment in each case appears to be in regular form, reciting the personal appearance of appellant in open court and his personal plea of guilty to the charge contained in the indictment after being admonished of the consequences of said plea, and that he was influenced in making said plea by any persuasion or delusive hope of pardon, etc. We have always held that a juvenile accused of a felony may waive his legal right to be proceeded against as a juvenile, and may stand trial as any other person so situated; in this and its companion cases we see no reason for setting aside a judgment which appears to have been entered with the entire consent of appellant, his mother being present at the time, and in which no advantage seems to have been sought or taken by the officials in any way. No plea of juvenility was filed, and in the written confession of appellant, which is referred to in the record, it is stated that he admitted himself to be over 17 years of age. The fact that .appellant and his friends, or his new lawyer, may have concluded that he would prefer to serve a five-year sentence in the Juvenile Training School to two years in the penitentiary, is not sufficient reason to justify this court in setting aside the judgment The appellant is not now a juvenile, and if his case for any reason should be sent back, he could not now be tried in the juvenile courts.
The judgment is affirmed.